Citation Nr: 0427964	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970, including service in Vietnam.  The veteran died in 
September 2000; the appellant is his surviving spouse..  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Appellant testified before the 
undersigned Judge at an April 2004 videoconference hearing.


FINDINGS OF FACT

1.  The veteran died in September 2000; his death certificate 
lists the immediate cause of death as respiratory failure due 
to encephalopathy and cirrhosis.  

2.  At the time of the veteran's death, service-connection 
was in effect for post-traumatic stress disorder (PTSD), 
headaches as a residual of concussion, tinnitus, residuals 
from shell fragment wounds, soft tissues, thoracic spine, 
scar residuals from left eyebrow, and perforation of the left 
tympanic membrane.

3.  Hepatitis C was first shown many years after discharge 
from active duty and there is no competent medical evidence 
linking it to any incident of service.

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the claimant notice of the passage of the VCAA or 
the duty to notify him regarding her claim prior to the 
initial unfavorable agency decision in August 2002.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA fully notified the claimant of what is required to 
substantiate such a claim in a March 2004 notification 
letter.  In addition, the April 2003 statement of the case 
(SOC) provided the claimant with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SOC specifically 
notified the claimant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The claimant was also asked to advise 
VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Review of the record shows that the veteran died in September 
2000.  His death certificate reflects that the immediate 
cause of death due to respiratory failure due to 
encephalopathy and cirrhosis.  At the time of his death, the 
veteran was service-connected for the following disorders:  
PTSD, headaches as a residual of concussion, tinnitus, 
residuals from shell fragment wounds, soft tissues, thoracic 
spine, scar residuals from left eyebrow, and perforation of 
the left tympanic membrane.  None of these disorders are 
noted in the medical evidence to have contributed to the 
veteran's death, nor has the appellant or her representative 
otherwise alleged.  Instead, appellant asserts that her 
husband's death was caused by his hepatitis C, which she 
believes is related to service.  

At the time of his death, the veteran was receiving treatment 
for hepatitis C.  Medical evidence, including the July 2002 
VA examination report, indicates that the veteran's hepatitis 
C infection contributed to the cirrhosis that was the 
official cause of the veteran's death.  However, the evidence 
is conflicting as to whether the veteran's hepatitis C is 
related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d). VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Upon review, there is no evidence of treatment for hepatitis 
C in service.  Statement from the veteran's sister indicates 
that when he returned from Vietnam in 1970, the veteran was 
sick with what he was told was hepatitis.  However, service 
medical records are negative for treatment for hepatitis in 
service.  VA medical records from 1976 through 1978 are also 
negative for any treatment or reference of hepatitis.  
Nevertheless, it does appear that the veteran had hepatitis 
prior to August 1989 as a private medical records from 
Dominican Hospital dated in August 1989 noted that the 
veteran had a history of hepatitis.  This is approximately 19 
years after the veteran's discharge from active duty.   He 
was later diagnosed with hepatitis C in both the private and 
VA medical records.  The question then is whether the 
evidence demonstrates that the hepatitis C, diagnosed after 
discharge, was incurred in service.  38 C.F.R.  § 3.303(d) 
(2003).  

Appellant asserts that the veteran acquired hepatitis C 
through a blood transfusion in service.  In support of her 
claim is the veteran's statement dated in June 2000.  The 
veteran stated that he was injured in combat in September 
1969 and was given blood transfusions on the field after he 
was injured.  His ears were bleeding and he was in shock.  He 
later went to Da Nang hospital and spent three days there.  
He was told by a doctor at Da Nang that he had hepatitis and 
that they were transporting him to Okinawa.  He never went to 
Okinawa, but returned to the battlefield.  

The only medical evidence in support of the claim is a 
medical statement from Dr. Amy B. Solomon dated in May 2000.  
Dr. Solomon indicated that it was brought to her attention 
that while in Vietnam, the veteran was seriously wounded and 
received blood transfusions on the field, as well as having 
to share morphine injections due to limited supplies in the 
field.  Dr. Solomon opined that the veteran's hepatitis C was 
likely related to his past blood transfusions and contracture 
of hepatitis during the Vietnam war.  However, there is no 
medical evidence of record to support her conclusion.  There 
is no evidence or record of blood transfusions or morphine 
treatment in service.  In fact, the medical records from 
Dominican Hospital from 1997, specifically a medical record 
from Dr. Solomon herself dated in November 1997, indicated 
that the veteran was doing IV drugs in Vietnam.  These 
medical records do not include any reference to blood 
transfusions in service.  

Dr. Solomon's May 2000 opinion is merely a general conclusory 
statement that does not include clinical data or other 
evidence in the service medical records or post-service 
medical evidence to support her conclusion.  Moreover, it is 
contradicted by her November 1997 medical record where there 
was no reference to blood transfusions in service, but only a 
reference to blood transfusions in 1989.  Her May 2000 
medical opinion sits alone without other clinical findings in 
support of her opinion or detailed reasons for her opinion.  
It does not appear that she reviewed the veteran's service 
medical records in forming such an opinion, or in explaining 
how the IV drug use did not relate to the veteran contracting 
hepatitis C.  Consequently, her opinion is not fully 
explained and the Board considers it to be speculative in 
nature and not competent medical evidence.  

In contrast, the VA examination report dated in July 2002 
noted that on the face of it, hepatitis C was most likely due 
to the veteran's admitted use of needles for self-
administration of drugs while in service.  The examiner based 
his opinion on the medical interviews of the veteran from the 
Stanford Clinical database dated in April 1998.  As such, the 
examiner considered alternate etiologies.  The examiner 
considered whether the veteran acquired hepatitis C as a 
result of his blood transfusions in 1989, however, the 1989 
private medical records seem to indicate that the veteran had 
hepatitis prior to receiving the blood transfusions.  

The July 2002 VA examiner also indicated that the veteran's 
hepatitis C was not likely acquired as a result of war 
injuries treated in the field.  Despite the veteran's 
assertions in his June 2000 statement, the examiner found 
that it was not likely that the service medical records would 
show injuries to the veteran, but not find any statements 
that transfusions were given if, in fact, they were given.  
Also, according to the examiner, all injuries described were 
minor and no scars could be found on subsequent VA 
examinations in the claims file.  The examiner therefore 
found that it is not likely that he had transfusions in 
service.  

The Board finds the July 2002 VA examination report to be 
competent as it was based upon a review of the claims file 
and supported by the evidence of record.  There is no 
evidence of blood transfusions in service.  The record does 
show that the veteran was an admitted drug user prior to 1986 
and that he had used needles for drug use in service.  There 
are no other medical opinions of record.  Therefore, the 
Board finds that there is no competent medical opinion from 
any physician indicating that the causes of the veteran's 
death, or conditions contributing to his cause of death, were 
related to his active service.

During the videoconference hearing, appellant's 
representative cited to Peters v. Brown, 6 Vet. App. 540 
(June 1994) in support of the assertion that in claims where 
the veteran engaged in combat, satisfactory lay or other 
evidence of a disease or injury incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even if there are no official 
records indicating service incurrence.  

In Peters, the veteran asserted that he was exposed to loud 
noises during combat in service and that these loud noises 
caused his current hearing loss and tinnitus.  In this case, 
the Board is not disputing the fact that the veteran was 
injured in service or that he received treatment for his 
injuries in service.  However, the medical evidence, 
specifically the July 2002 VA examination report, clearly 
shows that the assertions made by the veteran that he 
received blood transfusions for his injuries in combat are 
not consistent with the medical evidence or, according to the 
examiner who reviewed the medical records, consistent with 
the injuries he sustained in combat.  Therefore, the lay 
assertions by the veteran that he received blood transfusions 
in service for his injuries are not considered satisfactory 
lay evidence or otherwise persuasive enough to show that he 
acquired hepatitis C as a result of blood transfusions in 
service.  The medical evidence tends to show that he acquired 
hepatitis C as a result of IV drug use, either in or after 
service.  As noted above, service connection for a disability 
that is the result of a veteran's own abuse of drugs is 
precluded for purposes of all VA benefits.  See VAOPGCPREC 7-
99; VAOPGCPREC 2-98.  

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She did 
testify that the veteran did not use drugs since they met in 
1986 and that he already had hepatitis C at that time.  The 
Board does not dispute appellant's assertion.  However, the 
record shows that the veteran used drugs, including needles 
to administer drugs, prior to 1986 and in service.  
Therefore, whether the veteran used drugs after he met the 
appellant is not pertinent to the issue on appeal.  

Appellant also claimed that he acquired the hepatitis C as a 
result of his injuries in service.  Here, however, the 
appellant is not competent to offer medical opinion as to 
cause or etiology of the hepatitis C as there is no evidence 
of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's hepatitis C is related to service and the 
veteran death was not otherwise attributable to a service-
connected disorder.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding of 
service connection for the veteran's death.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim 
is denied.


ORDER

Service connection for cause of death is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



